UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRAVELEX CURRENCY SERVICES, INC.,
                       Plaintiff,

                – against –

PUENTE ENTERPRISES, INC.,
                       Defendant.


PUENTE ENTERPRISES, INC.,
                Counterclaimant,                              OPINION & ORDER
                – against –                                      18 Civ. 1736 (ER)

TRAVELEX CURRENCY SERVICES, INC.,
               Counter-Defendant.


PUENTE ENTERPRISES, INC.,
                Third-Party Plaintiff

                – against –

JAMES C. HEWITT, JR.,
                  Third-Party Defendant.


Ramos, D.J.:

       Travelex Currency Services is a retail foreign-currency exchange company. For years,

Travelex subcontracted with Puente Enterprises, Inc. (“PEI”) — an airport-concessions operator

owned by its Chief Executive Oﬃcer, Gina Puente — to oﬀer consumers Travelex products and

services at various locations in the Dallas/Fort Worth International Airport (“DFW”) and the

George Bush Intercontinental Airport (“IAH”). Travelex and PEI’s business relationship,

however, deteriorated in 2016 when a dispute arose over the ownership of monies contained in a

certain operating bank account. Eventually, Travelex terminated its business relationship with
PEI and brought a complaint accusing PEI of breach of contract and conversion. Am. Compl.,

Doc. 9.

          In answering Travelex’s complaint, PEI denied liability and asserted counterclaims

against Travelex for breach of contract, fraud, and tortious interference. Moreover, PEI brought

a third-party complaint against James C. Hewitt, Jr. — Travelex’s Chief Executive Oﬃcer —

asserting a claim for defamation against both Hewitt and Travelex. Answer, Doc. 12.

          On March 19, 2019, PEI’s counterclaims for fraud and tortious interference were

dismissed without prejudice, and Travelex and Hewitt’s motion to dismiss PEI’s breach of

contract and defamation claims was denied. Op. and Order on Defs.’ Mot. to Dismiss (“Mot. to

Dismiss Order”), Doc. 52. PEI now moves to amend its counterclaims for fraud and tortious

interference, and assert a new counterclaim of fraudulent inducement against Travelex. For the

reasons set forth below, their motion is DENIED.

I.        BACKGROUND

          Travelex and Hewitt oppose PEI’s motion on grounds of futility. Mem. in Opp’n

(“Travelex Opp’n”) at 6, Doc. 57. “In addressing the proposed futility of an amendment, the

proper inquiry is comparable to that required upon a motion to dismiss pursuant to Fed. R. Civ. P.

12(b)(6).” Aetna Cas. & Sur. Co. v. Aniero Concrete Co., 404 F.3d 566, 604 (2d Cir. 2005)

(internal quotation marks omitted). Accordingly, in deciding PEI’s motion to amend its

counterclaims, the Court construes PEI’s answer and counterclaims in the light most favorable to

PEI. Id. (construing the facts alleged in the light most favorable to the party seeking to amend).

          A. Factual Background

          In July 2005, Travelex successfully bid to provide currency services at DFW. Motion to

Am. Ex. B (“Am. Countercl.”) ¶ 33, Doc. 55. Around that same time, Travelex subcontracted



                                                  2
with PEI — a certiﬁed Airport Concession Disadvantaged Business Enterprise (“ACDBE”)1 —

to provide currency services on Travelex’s behalf at DFW. Id. In support of its Travelex-related

operations, PEI used a bank account it had already maintained at Frost National Bank (the “Frost

Account”). Id. ¶ 34.

           In August 2008, Travelex subcontracted with PEI to operate four additional Travelex

locations at DFW. Id. ¶ 35. In light of their expanded relationship, Travelex and PEI entered

into a new operating agreement (the “DFW Agreement”), dated January 1, 2009, which governed

their rights and obligations regarding their business relationship at DFW. Id. ¶ 37. As part of the

agreement, PEI paid Travelex 70 percent of the concessions’ gross revenue, referred to as a

“concession fee” by the parties. Decl. of Drew Hollander (“Hollander Decl.”) Ex. C (“2009

DFW Agreement”), at 28, Doc. 58. PEI was entitled to the remaining 30 percent of gross

revenue. Id. at 6.

           In February 2010, in further expansion of the parties’ relationship, Travelex subcontracted

with PEI to operate certain Travelex retail locations at IAH in Houston, Texas (the “IAH

Agreement”). Id. ¶ 38.

               DFW 2013 Request for Proposal

           In September 2013, DFW issued a Request for Proposal (“RFP”), soliciting proposals

from businesses to operate retail locations in Terminals B and D at DFW for a ﬁve-year period.



1
    me deﬁnition of an ACDBE is provided in 49 C.F.R. § 23.3 (2019):
       Airport Concession Disadvantaged Business Enterprise (ACDBE) means a concession that is a for-proﬁt small
       business concern—
            (1) mat is at least 51 percent owned by one or more individuals who are both socially and economically
                disadvantaged or, in the case of a corporation, in which 51 percent of the stock is owned by one or
                more such individuals; and
            (2) Whose management and daily business operations are controlled by one or more of the socially and
                economically disadvantaged individuals who own it.

                                                          3
Am. Countercl. ¶ 48. Currency exchanges services were included as part of the RFP. Id. In

December 2013, following years of successful operations by PEI of Travelex-aﬃliated retail

locations at the two airports, Travelex applied to renew its contracts with DFW. Id. ¶ 55.

       me DFW concession program is subject to the federal ACDBE requirements.

Am. Countercl. ¶ 51. Under federal requirements, airports must establish a goal — the “ACDBE

goal” — that represents the percentage of business in a market that would be conducted by

disadvantaged ﬁrms if there were a “level playing ﬁeld.” Id. ¶¶ 20, 23. mis percentage of

business is measured by the total gross receipts generated by an ACDBE, also known as the

“ACDBE participation.” 49 C.F.R. 23, 55(b).

       DFW set a 35 percent ACDBE goal for successful applicants. DFW allowed a number of

methods for meeting this goal, and PEI and Travelex selected the “Percentage Participation”

option, which required that:

           A percentage of the business is designated to be owned, operated and/or
           maintained by a certiﬁed ACDBE through a sub-lease, management,
           operating and/or franchise agreement.

Am. Countercl. ¶ 52.

       me RFP also required vendors and their subcontractors who selected this option to

submit a draft of their operating agreement, a separate contract which would deﬁne the terms of

their working relationship. Hollander Decl. Ex. A (“2014 Travelex DFW Proposal”), at 2–3.

mis agreement would outline, among other terms, the compensation structure between the

vendor and its subcontractor. Id. at 193.

       PEI alleges that it was one of only two ACDBEs in the country that could satisfy DFW’s

other contractual requirements. Am. Countercl. ¶ 44. According to PEI, the DFW application

process was highly competitive; hence, securing PEI’s cooperation was critical to the success of

Travelex’s application. Id.
                                                4
           Travelex’s Preparation for the RFP

       In preparation for submitting its proposal to DFW, Travelex repeatedly assured PEI and

DFW that its proposal would meet the 35 percent ACDBE goal, and represented that PEI would

continue to serve as Travelex’s ACDBE subcontractor. Id. ¶ 58. Travelex representatives met

with DFW and PEI employees numerous times to ensure compliance with the RFP prior to

submitting the proposal. On September 12, 2013, Puente and Travelex President Jon Dario

arranged a Pre-RFP meeting with DFW personnel, including Vice President of Airport

Concession Zenola Campbell, Assistant Vice President of Airport Concessions Martha

Hernandez, and Retail/Services Concessions Manager Carolyn Phillips. Id. ¶¶ 59–60.

Following the meeting, DFW held a conference on October 16, 2013 for all potential RFP

respondents, including Dario and Puente. Id. ¶¶ 62–63. After the presentation, Dario and Puente

met at a Hyatt hotel at DFW for a strategy meeting. Id. ¶ 64. To further coordinate the terms of

the proposal, Travelex representative Susan Druckman emailed DFW and PEI on November 9,

2013, noting that PEI would operate 100 percent of the business in all ﬁve Travelex locations.

Id. ¶ 70. On November 25, 2013, Dario and Puente held a conference call, where Dario again

committed to the ACDBE requirements. Id. ¶ 75. Following the conference call, Dario directed

Travelex’s Director of Marketing, PR, and Communications, Maria Brusilovsky, to ﬁnalize the

draft proposal with his signature and overnight mail the document to Puente the same day. Id.

¶¶ 76, 81. On December 1, 2013, Brusilovsky emailed Puente a copy of the draft proposal. Id.

¶ 77. During every communication with PEI and DFW, Travelex acknowledged the ACDBE

requirements or committed to complying with the 35 percent ACDBE goal. Id. ¶¶ 58–81.

       Travelex did not coordinate all components of its proposal with PEI, however.

Speciﬁcally, Travelex did not ﬁnalize a draft operating agreement with PEI before submitting the

proposal to DFW. Id. ¶ 80. When Brusilovsky mailed Puente a copy of the proposal, the
                                                5
document did not contain the draft operating agreement outlining the compensation structure

between PEI and Travelex. Id. ¶ 79. In its place, Travelex only included a placeholder that said

“NEED DOCUMENT PLACEHOLDER PAGE ONLY.” Id. ¶ 80 (emphasis in original).

Nonetheless, PEI signed onto the proposal without ﬁrst negotiating a draft operating agreement.

Id. ¶ 88. A few days later, however, Travelex submitted a draft operating agreement to DFW

without ﬁrst reviewing the terms with PEI. Id. ¶¶ 87–88.

           Terms of Travelex’s Proposal

       me RFP required applicants to explain how they would meet the ACDBE goal. Within

the “Description and Documentation of the ACDBE Contribution(s),” Travelex committed to the

following itemization of the ACDBE proposal:

           Under the operating agreement with Travelex, Puente (the ACDBE) is
           projected to earn 54% of total EBITDA.

               •   Puente is responsible for generating 100% of the gross volume.

               •   Puente immediately retains 29.5% of revenue.

               •   Puente is responsible for 100% of Puente operating costs.

               •   Travelex is responsible for 100% of rent and capex.

2014 Travelex DFW Proposal at 171. Travelex further represented that the “ACDBE goal for

this concession package is 35%,” and that it planned to meet “a minimum of 100% of ACDBE

utilization on this concessions package.” Id. at 172. Travelex also committed to engaging PEI in

“all aspects of the day-to-day operation,” and that “the estimated dollar value and [ACDBE]

percentage of this work is $35,997,806. 100%.” Id. me terms regarding the ACDBE goal were

signed oﬀ by both Dario and Puente. Id.




                                                6
       me draft operating agreement, although not reviewed by PEI prior to submission, also

proposed compensating PEI 29.5 percent net revenue of the DFW operations in accordance with

the proposed ACDBE itemization. Id. at 193.

           Events Following the Proposal Acceptance

       DFW accepted Travelex’s proposal in February 2014. Am. Countercl. ¶ 89. Travelex

and PEI still had not negotiated the separate operating agreement governing the terms of their

relationship, and continued to operate under the terms of their 2009 agreement, pursuant to

which PEI was paid 30 percent of the concession fees. Id. ¶¶ 98–99. Around the same time,

DFW requested that Travelex and PEI enter into a new contract that would supersede the 2009

DFW Agreement. Id. In response to this request, Travelex and PEI began to negotiate a new

agreement during the fall of 2014. Id. ¶ 99. PEI expected the terms to include a new

compensation structure that Travelex allegedly promised to PEI. Id. ¶ 98. As part of their

discussions, Travelex representative Christopher McShane emailed PEI on September 7, 2014,

indicating that Travelex would be unable to increase PEI’s revenue share because Travelex had

already agreed to pay DFW more in rent under the belief that PEI would agree to a reduced

compensation. Id. ¶¶ 102, 240. Puente replied later that day, stating that she had never reviewed

the draft operating agreement Travelex had submitted in its proposal to DFW that included the

parties’ prospective compensation. Id. ¶ 103. Puente also objected to other suggestions during

negotiations, speciﬁcally Travelex’s proposal to change then-existing cash and deposit

procedures that were, in PEI’s view, onerous and unacceptable. Id. ¶¶ 104–107.

       Negotiations came to a head once Travelex — for the ﬁrst time — claimed ownership of

the balance of monies in the Frost Account. Id. ¶ 109. PEI disputed Travelex’s ownership, and,

in response, Travelex advised PEI that it would reconcile the Frost Account and that thereafter

the parties would open and use a new joint operating account going forward. Id. ¶¶ 110–11.
                                                7
Reconciliation of the Account commenced in December 2014 and ended over ﬁfteen months

later in April 2016. Id. ¶ 113. On April 15, 2016, Travelex promised that, as part of any new

agreement with PEI, it would release and waive all claims to monies in the Frost Account. Id.

¶ 120. Additionally, in an email on the same day, Travelex’s Esther Galan noted that PEI had

ownership over the currency in the cash register. Id. ¶ 121. However, Travelex inexplicably

reversed positions a few days later and began claiming ownership of the balance in the Frost

Account and of the cash in PEI’s possession at the Travelex locations at DFW. Id. ¶ 123.

       me rift between the parties deepened in May 2016 when Travelex attempted to impose

additional markups on foreign currency it sold to PEI. Id. ¶¶ 127–32. After PEI became aware

of these markups, it refused to pay them and instead continued to pay Travelex their agreed-upon

rates. Id. ¶ 132. Moreover, after conducting an internal audit, PEI learned that Travelex had

periodically assessed erroneous charges against PEI, totaling more than $ 43,000. Id. ¶ 133.

When PEI brought these erroneous charges to Travelex’s attention, however, Travelex refused to

refund them. Id. ¶ 134. And, in June 2016, Travelex informed PEI that it had recently

discovered it had “failed” to charge PEI almost $500,000 in certain costs over nine years. Id.

¶¶ 135–36.

       Soon thereafter, on June 29, 2016, the parties met with representatives from DFW to try

and resolve their disputes and enter into a new operating agreement. Id. ¶ 140. DFW required

that Travelex hire a third-party auditor to reconcile the Frost Account and review the operating

ﬁnancials so that DFW could evaluate Travelex’s compliance the ACDBE requirements. Id.

¶ 141. At the meeting, Travelex assured DFW and PEI that it would retain an outside auditor to

both reconcile the Frost Account and review the operating ﬁnancials to ensure ACDBE

compliance. Id. ¶ 142. However, this meeting proved fruitless; Travelex never hired an auditor



                                                8
and eventually ceased all eﬀorts to negotiate a new agreement with PEI — an agreement PEI

believed should have been ﬁnalized in 2014. Id. ¶ 144. On November 17, 2016, DFW informed

Travelex and PEI that the draft operating agreement included in Travelex’s RFP response was not

compliant with the 35 percent ACDBE Goal. Id. ¶ 145.

        Negotiations didn’t resume until March 2017, when the parties met again to try and

ﬁnally resolve the issues between them. Id. ¶ 146. During the meeting, Travelex conceded that

the monies in the Frost Account belonged to PEI and promised that it would draft a revised

operating agreement that reﬂected as much. Id. ¶ 147. A revised draft agreement never

materialized, however. Id. On March 31, 2017, PEI wrote to Travelex and expressed its

frustration with Travelex’s failure to resolve the pending contract issues. Id. ¶ 148. In particular,

PEI wrote that a new agreement between the parties “should have been signed in October 2014

when Travelex entered into a new lease agreement with DFW . . . [the parties] still DO NOT

have a contract nor has the operating bank account issue been resolved.” Id (emphasis in

original).

        After having repeatedly extended the deadline for Travelex and PEI to submit an

operating agreement, DFW issued a letter on April 18, 2017 suspending PEI from participating in

any solicitations issued by DFW as a result of the failed negotiations. Id. ¶ 152.

             Travelex’s Purported Contract Termination

        Several months later, in letters dated January 25, 2018, and January 31, 2018, Travelex

represented to DFW that PEI was in default of its obligations under the DFW Agreement

because, among other things, PEI failed to maintain a joint bank account with Travelex and PEI

was withdrawing money from the Frost Account. Id. ¶¶ 154–56. On February 1, 2018, however,

Tamela Lee, Vice President of Business Diversity Development at DFW, informed her colleagues



                                                  9
at DFW that “Travelex has not provided any documentation[,] only emails requesting the

termination of PEI.” Id. ¶ 157.

       On February 26, 2018, Travelex sent PEI a letter that purported to terminate the DFW

Agreement on the basis of several breaches. Id. ¶¶ 164–65. mat same day, Travelex —

supported by DFW police — removed all PEI employees from the Travelex locations in DFW

and took possession of all deposits and oﬃce equipment therein. Id. ¶ 164. Travelex then hired

approximately twenty-ﬁve PEI employees to work at the DFW currency exchanges. Id. ¶ 173.

       Following PEI’s removal, Travelex attempted to subcontract with another ACDBE;

however, Travelex CEO James Hewitt, Jr. emailed a new proposal to DFW on March 8, 2018

that included a 30 percent ACDBE Goal, rather than the required 35 percent. Id. ¶ 168; see also

Hollander Decl. Ex. B (“2014 Travelex DFW Revised Proposal”), at 16, Doc. 58. One month

later, on March 28, 2018, Travelex also terminated the IAH Agreement with PEI. Id.

¶ 182. As the basis for its termination, Travelex cited a provision in the IAH Agreement that

allowed for termination if Travelex became “insecure” as to PEI’s future performance under any

agreement between the parties. Id. ¶ 183. mat same day, Travelex wrested control of operations

at IAH from PEI, much like it did at DFW. Id. ¶ 185.

       According to PEI, Travelex defamed it after terminating their business relationship. Id.

¶¶ 191–123. Speciﬁcally, on March 23, 2018, Hewitt wrote to DFW and falsely claimed that PEI

was engaged in criminal activity at DFW and IAH, which included making “illegal claims on

Texas unemployment insurance.” Id. ¶ 192. Hewitt stated that PEI was a “bad actor” and was

“earning millions on the backs of unprotected workers at DFW Airport.” Id. ¶ 194. Moreover,

Hewitt stated that DFW could be subjected to “signiﬁcant liability” unless DFW acted against

PEI. Id. ¶ 196. PEI believes that these statements were designed to harm PEI’s business



                                               10
relationship with DFW, an entity with whom PEI still maintains a business relationship

independent of PEI’s now-extinguished relationship with Travelex. Id. ¶ 197. PEI alleges that as

a result of Hewitt’s letter on behalf of Travelex, PEI “lost one third of its business overnight,”

aﬀecting its ability to timely pay rent to DFW on other locations that PEI operated independently

of its relationship with Travelex. Id. ¶ 200. PEI claims that it was forced to enter a repayment

plan to pay back rent owed to DFW for the ﬁrst time in its history. Id. ¶ 201. PEI alleges that,

under DFW policies, entities in repayment plans cannot be awarded contracts by DFW in

response to RFPs. Id. ¶ 202.

       DFW issued such an RFP on February 28, 2019 for the operation of six currency

exchange locations where PEI had previously operated. Id. ¶ 203. In line with DFW’s policies,

the request for proposals disqualiﬁes entities “in arrears on any existing contract or having

default on a previous contract,” and PEI was disqualiﬁed from submitting a proposal. Id.

¶¶ 204–05.

       B. Procedural History

       Travelex ﬁled the instant action on February 26, 2018, accusing PEI of breaching the

DFW Agreement and converting monies in the Frost Account. Travelex amended its complaint

on March 28, 2018, to include, among other things, a claim against PEI for breach of the IAH

Agreement. PEI answered Travelex’s amended complaint on May 10, 2018. In its answer, PEI

denied liability and asserted counterclaims for breach of contract, fraud, and tortious

interference. Additionally, PEI added Hewitt as a third-party defendant and asserted a

defamation claim against Hewitt and Travelex. On August 6, 2018, Travelex and Hewitt moved

to dismiss PEI’s claims for fraud, tortious interference, and defamation. Mem. in Supp. of Mot.

to Dismiss, Doc. 28. mey did not move to dismiss PEI’s claim for breach of contract. Id. PEI’s

claims for fraud and tortious interference were dismissed without prejudice on March 19, 2019.
                                                 11
Mot. to Dismiss Order. PEI now moves to amend its claims for fraud and tortious interference,

and to add a claim for fraudulent inducement.

II.      STANDARD OF REVIEW

         Federal Rule of Civil Procedure 15(a)(2) allows a party to amend its pleading with the

other party’s written consent or the Court’s leave. Fed. R. Civ. P. 15(a)(2). “me court should

freely give leave [to amend] when justice so requires.” Id. me “liberal spirit” of Rule 15

embodies a “strong preference for resolving disputes on the merits.” Loreley Fin. (Jersey) No. 3

Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190–91. (2d Cir. 2015) (quoting Williams v.

Citigroup Inc., 659 F.3d 208, 212–14. (2d Cir. 2011)). Motions to amend are ultimately within

the discretion of the district court judge, who may deny leave to amend for “good reason,

including futility, bad faith, undue delay, or undue prejudice to the opposing party.” McCarthy v.

Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007). me party opposing the motion to

amend bears the burden of establishing that amendment would be futile, unduly prejudicial, or in

bad faith. Usov v. Lazar, No. 13 Civ. 818 (RWS), 2014 WL 435491, at *8 (S.D.N.Y. Sept. 2,

2014).

         Travelex opposes PEI’s motion to amend its fraud and tortious interference with business

relations claims and plead its new claim of fraudulent interference on the grounds of futility. me

Court addresses each argument in turn.

III.     FRAUD

         In attempting to cure its previous claim, PEI provides the circumstances of the alleged

instances of fraud, speciﬁcally the speakers, place, time, and location of the events. Travelex

argues that PEI’s proposed amendment still suﬀers from the lack of speciﬁcity that initially led

the Court to dismiss its fraud claim. Speciﬁcally, Travelex argues the claim fails to allege: (1) a



                                                 12
false representation of fact, (2) fraudulent intent, (3) and reasonable reliance. Travelex Opp’n

at 7; see also Mot. to Dismiss Order at 9. me Court agrees with Travelex’s three arguments.

       In New York, a claim of common law fraudulent misrepresentation has ﬁve elements:

“(1) a material misrepresentation or omission of fact (2) made by defendant with knowledge of

its falsity (3) and intent to defraud; (4) reasonable reliance on the part of the plaintiﬀ; and (5)

resulting damage to the plaintiﬀ.” Crigger v. Fahnestock and Co., Inc., 443 F.3d 230, 234 (2d

Cir. 2006). Additionally, parties alleging fraud must follow the heightened pleading standards of

Federal Rule of Civil Procedure 9(b). Speciﬁcally, Rule 9(b) requires that a fraud claim must

identify: (1) the allegedly fraudulent statements, (2) the speaker, (3) where and when the

statements were made, and (4) why the statements were fraudulent. See, e.g., Anschutz Corp. v.

Merrill Lynch & Co., Inc., 690 F.3d 98, 108 (2d Cir. 2012). Conditions of a person’s mind —

such as malice, intent, or knowledge — may be alleged generally. Kalnit v. Eichler, 264 F.3d

131, 138 (2d Cir. 2001) (quoting Fed. R. Civ. P. 9(b)).

       A. PEI fails to plead any material misrepresentation.

           PEI fails to plead that Travelex promised a 35 percent concession fee.

       PEI alleges that Travelex promised to increase PEI’s concession fee from 30 percent to

35 percent upon acceptance of the DFW proposal, but never intended to do so. Am. Countercl.

¶¶ 221, 225. However, Travelex argues that PEI has not adequately pleaded that Travelex

promised to increase PEI’s concession fee, but rather has only alleged that Travelex promised to

increase the ACDBE goal of 35 percent participation without explaining why these terms are

equivalent. Am. Countercl. ¶ 221. me Court agrees with Travelex.

       Under the enhanced fraud standard, plaintiﬀs must not only allege that the content is

false, but “they must demonstrate with speciﬁcity why and how that is so.” Rombach v. Chang,

355 F.3d 164, 174 (2d Cir. 2004); accord Kleinman v. Elan Corp., plc, 706 F.3d 145, 152–53 (2d

                                                  13
Cir. 2013). Here, PEI alleges that Travelex falsely represented its intent to increase PEI’s

concession fee from 30 percent to 35 percent. Am. Countercl. ¶ 221. PEI does not specify in its

pleadings which facts its allegations are based upon, only claiming that the misrepresentations

include “sworn statements contained within the Proposal, emails and other communications . . .

and at a Pre-RFP meeting.” Id. ¶ 222. In PEI’s Memorandum in Support for its motion, PEI

clariﬁes that it relies upon the following events:

               •   “In preparation for submitting its Proposal to DFW in response to
                   the RFP, Travelex repeatedly assured PEI and DFW that Travelex’s
                   proposal would meet the annual ACDBE goal . . . which was 35%.”
                   Id. ¶ 58.

               •   “In attendance at the September 12, 2013 meeting were DFW
                   personnel, including Vice President of Airport Concession Zenola
                   Campbell, Assistant Vice President of Airport Concessions Martha
                   Hernandez and Retail/Services Concessions Manager Carolyn
                   Phillips. At the meeting, Travelex’s President Jon Dario and Ms.
                   Puente presented to DFW personnel the merits of Travelex’s and
                   PEI’s capabilities of jointly meeting the parameters of the RFP,
                   including the annual ACDBE goal . . . which was 35%.” Id. ¶¶ 61–
                   62.

               •   “After the conference, Travelex’s President Jon Dario and Ms.
                   Puente met for a strategy meeting at a Hyatt hotel at DFW on
                   October 16, 2013 . . . Jon Dario acknowledged that DFW made clear
                   that DFW wanted the ACDBE participation level to be at a minimum
                   of thirty-ﬁve percent (35%).” Id. ¶¶ 64–65.

               •   “On November 9, 2013, Travelex’s representative Susan Druckman
                   sent an email to DFW’s Sonji Killyon copying Travelex’s Maria
                   Brusilovsky, in which Travelex acknowledge that the ACDBE ‘goal
                   for this concession is 35%. [Travelex’s] intent is that under this
                   agreement we will have 1 certiﬁed ACDBE operate all 5 premises
                   and meet 100% ACDBE participation.’” Id. ¶ 70.

               •   “On November 25, 2013, Travelex’s President Jon Dario directed
                   . . . Brusilovsky to move forward with ﬁnalizing the draft Proposal,
                   which included the promise that if awarded, Travelex would meet
                   the thirty-ﬁve percent (35%) minimum ACDBE requirement of the
                   RFP . . . Brusilovsky overnighted by mail the oﬃcial RFP Exhibits
                   . . . that required original signatures by Travelex’s President Jon

                                                 14
                     Dario and Ms. Puente to be included in its proposal. It is these
                     signed exhibits in Travelex’s proposal that further solidiﬁes
                     Travelex’s commitment of PEI’s 35% revenue share.” Id. ¶ 76.

                 •   “In executing the Exhibits . . . on or about November 25, 2013,
                     Travelex’s President Jon Dario aﬃrmed that the information
                     regarding ACDBE participation at the 35% level ‘is true and
                     complete . . . [and] further [understood] and [agreed] that, this
                     document shall be attached thereto and become a binding part of the
                     concession contract.’” Id. ¶ 80.

                 •   “On December 1, 2013 . . . Brusilovsky sent an email to . . . Dario,
                     Ms. Puente and others enclosing the draft Proposal in response to
                     the RFP . . . represent[ing] that Travelex committed to the thirty-ﬁve
                     percent (35%) minimum ACDBE requirement and asserted that PEI
                     was projected to earn ﬁfty-four percent (54%) of total EBITDA.”
                     Id. ¶¶ 77–78.

Although PEI alleges in its pleadings that Travelex made misrepresentations about PEI’s

“concession fee,” PEI almost exclusively rests its claim on a series of instances in which

Travelex promised to increase the ACDBE goal from 30 percent to 35 percent. In one allegation,

PEI identiﬁes the promise as relating to the ACDBE revenue. Mem. in Supp. of Mot. to Amend

at 9, Doc. 56.

       PEI does not explain how the terms “concession fee” and “ACDBE goal” are equivalent.

PEI does not deﬁne “concession fee” in its allegations, instead loosely using the terms “revenue

share,” “proﬁt share,” “percentage of earnings,” and “gross revenue” interchangeably when

describing the content of Travelex’s alleged misrepresentations. Id. at 20; Am. Countercl. ¶¶ 76,

115, 235. Even assuming that the concession fee were understood by the parties to correspond to

gross revenue — as it previously was deﬁned in the 2009 DFW Agreement — PEI does not

explain how an increase in the ACDBE goal would be understood as an increase in the allocated

gross revenue. 2009 DFW Agreement at 7. According to the RFP, the ACDBE goal is “a

percentage of annual gross receipts for each package;” however, the 35 percentage ACDBE goal



                                                  15
can be met through a number of methods. Am. Countercl. ¶ 51. PEI and Travelex selected the

“Percentage Participation” option to meet this requirement, in which “a percentage of the

business is designated to be owned, operated and/or maintained by a certiﬁed ACDBE through a

sub-lease, management, operating and/or franchise agreement.” Id. ¶ 52. PEI never alleges that

the ACDBE goal required the ACDBE vendor to retain that same percentage of gross revenue —

or concession fee — as part of their operating agreements.

       PEI attempts to cure its vague equivalencies in later ﬁlings by claiming that there is a

“clear link” between “Concession Fee and the ACDBE goal as percentages of revenue” that

would allow the terms to be interchangeable. Mem. in Further Supp. of Mot. to Am. (“PEI Mem.

in Further Supp.”) at 3, Doc. 61. Further, PEI restates Travelex’s alleged misrepresentations,

substituting the phrases “concession fee” where “ACDBE goal” had previously been asserted.

Mem. in Supp. of Mot. to Amend at 12. Yet, even its attempts to explain this so-called “clear

link” are contradictory: not only does PEI substitute concession fee for ACDBE goal and gross

revenue, but also EBITDA and net revenue. Mem. in Supp. of Mot. to Amend at 2; Am.

Countercl. ¶ 66.

           Alternatively, PEI fails to plead Travelex never intended to fulﬁll its promise

       Notwithstanding PEI’s false equivalency, Travelex alternatively argues that PEI’s claim

still insuﬃciently alleges a factual misrepresentation because it does not allege a statement that

was false at the time it was made, rather, is based on a future promise to complete an action

without demonstrating that Travelex did not intended to honor its promise when made.

Additionally, Travelex argues that PEI never speciﬁes when the alleged revenue share would

commence, and that PEI concedes that a new operating agreement would ﬁrst be negotiated.

Travelex Opp’n at 10. PEI argues that notwithstanding Travelex’s attempts at negotiating a new

operating agreement, Travelex never intended to comply with its alleged misrepresentations, and
                                                16
that it “strung PEI along.” Mem. in Supp. of Mot. to Amend at 21. me Court agrees with

Travelex.

       An alleged misrepresentation must be “false at the time that it was made.” In re Magnum

Hunter Res. Corp. Sec. Litig., 26 F. Supp. 3d 278 (S.D.N.Y. 2014), aﬀ’d, 616 F. App'x 442 (2d

Cir. 2015). Accordingly, “a failure to perform promises of future acts is not fraud unless there

exists an intent not to comply with the promise at the time it is made.” Murray v. Xerox Corp.,

811 F.2d 118, 121 (2d Cir. 1987). Under Rule 9(b), “intent . . . may be averred generally.” Fed.

R. Civ. P. 9(b). It must be supported, however, through factual allegations that “give rise to a

strong inference of fraudulent intent.” Acito v. IMCERA Group, Inc., 47 F.3d 47, 52 (2d Cir.

1995). A “strong inference” can be determined by factual allegations that constitute “strong

circumstantial evidence of conscious misbehavior or recklessness” or demonstrate “both motive

and opportunity to commit fraud.” Id. (internal quotation marks omitted). Motive “would entail

concrete beneﬁts that could be realized by one or more of the false statements” and opportunity

“would entail the means and likely prospect of achieving concrete beneﬁts” by those methods

alleged. Kalnit v. Eichler, 264 F.3d 131, 139 (2d Cir. 2001); Shields v. Citytrust Bancorp. Inc.,

25 F.3d 1124, 1130 (2d Cir. 1994). Mere non-performance of a promise is insuﬃcient to

demonstrate fraudulent intent. Murray, 811 F.2d at 122.

       PEI’s pleadings rest on three events that demonstrate circumstantial evidence of

Travelex’s alleged intent to breach its promise. First, PEI points to McShane’s September 7,

2014 email, which asks PEI to accept a reduced share of revenue to oﬀset the cost of rent. PEI

argues that this email demonstrates Travelex’s intention for PEI to be “paid a reduced share of

revenue regardless of the language in the proposal.” Am. Countercl. ¶ 225. Second, PEI argues

that Hewitt’s email with DFW on March 8, 2018, in which Travelex attempted to impose a 30



                                                17
percent ACDBE participation rate on PEI’s replacement, demonstrates that Travelex ultimately

did not intend to comply with the 35 percent ACDBE goal. Mem. in Supp. of Mot. to Amend at

21. mird, PEI argues that Travelex’s non-performance, in which it “strung PEI along,”

negotiating with PEI for years while failing to provide a 35 percent concession fee, demonstrates

that Travelex did not intend to meet its promise. Am. Countercl. ¶ 240.

       PEI’s argument fails, however, because the alleged misrepresentations — the statements

of Dario, Brusilovsky, and Druckman leading up to the DFW proposal submission — occurred

between October 2013 and December 2013, nearly a year before McShane’s September 7, 2014

email and over four years before Hewitt’s March 8, 2018 email. Accordingly, neither email

demonstrates “an intent not to comply with the promise at the time it is made,” but rather

Travelex’s frame of mind both nearly one year after and over four years following Travelex’s

ﬁrst alleged misrepresentation, respectively. Murray, 811 F.2d at 121 (A plaintiﬀ “must

demonstrate that promises were made to him with a present intent not to perform the promised

acts”). Additionally, Travelex’s failure to enter into an agreement with a 35 percent concession

fee cannot establish its purportedly fraudulent intent because non-performance alone is

insuﬃcient to demonstrate fraudulent intent. Id. at 122 (ﬁnding “failure to follow through on [a]

promise” insuﬃcient to demonstrate fraudulent intent).

       Alternatively, PEI does allege facts that could demonstrate motive to commit fraud;

however, PEI does not link these factual allegations to its pleadings. Speciﬁcally, PEI alleges

that it had been “recognized by DFW for its operational excellent” and that it met DFW’s RFP

criteria as a certiﬁed ACDBE. Am. Countercl. ¶ 85. PEI further states upon information and

belief that it was “one of only two ACDBEs in the country that could satisfy the requirements of

DFW’s RFP,” and that the proposal process was “highly competitive and attracted companies



                                                18
from around the world.” Am. Countercl. ¶¶ 54, 85.2 PEI also notes that in its November 25,

2013 call with Travelex, Travelex represented that it would “commit to the full 35% ACDBE

revenue share to PEI” and that “PEI would be able to exceed 35% or earn 54% EBIDTA.” Id.

¶ 74.

         Nevertheless, PEI bases its pleadings solely on the 2014 McShane email and 2018 Dario

email. Id. ¶ 225. Although PEI argues in its Memorandum of Further Support that Travelex

misrepresented its proposed concession fee in order to induce PEI to collaborate during the RFP

process, PEI Mem. in Further Supp. at 5, retroactive claims in supporting memos do not cure

pleading deﬁciencies under Rule 9(b). Shields, 25 F.3d at 1128 (dismissing complaint due to

failure to plead suﬃcient facts demonstrating strong inference of fraud under Rule 9(b)).

         Given PEI’s failure to establish that Travelex’s statements were materially false at the

time they were communicated, PEI fails the ﬁrst fraud element.

         B. PEI fails to plead fraudulent intent.

         Travelex argues that PEI has not pleaded any facts that demonstrate an intent to deceive

PEI at the time the alleged misrepresentations were made. For the same reasons discussed

above, the Court agrees.

         C. PEI fails to plead reasonable reliance.

         Alternatively, Travelex argues that PEI has not suﬃciently demonstrated reasonable

reliance on Travelex’s alleged misrepresentations. me Court agrees.




2
  Claimants cannot rely “upon information and belief” in pleading fraudulent intent unless the respondent uniquely
is in possession of information; however, for purposes of this motion, the Court determines that PEI has provided
suﬃcient additional facts to support its allegation. Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797
F.3d 160, 180 (2d Cir. 2015).

                                                         19
       Although an assessment of the reasonableness of a party’s reliance is “intensely fact-

speciﬁc and generally considered inappropriate for determination on a motion to dismiss,”

Stamelman v. Fleishman-Hillard, Inc., No. 02 Civ. 8318, 2003 WL 21782645, at *7 (S.D.N.Y.

July 31, 2003), evaluating whether a party has “adequately pleaded justiﬁable reliance can be a

proper subject for a motion to dismiss.” Granite Partners, L.P. v. Bear, Stearns & Co., 58 F.

Supp. 2d 228, 259 (S.D.N.Y. 1999) (emphasis added). Claimants alleging reasonable reliance

must plead that they actually relied on the alleged misrepresentations, speciﬁcally that the

misrepresentation was a “substantial factor” in their decision. Ramiro Aviles v. S & P Glob., Inc.,

380 F. Supp. 3d 221, 283 (S.D.N.Y. 2019) (“mus, Plaintiﬀs must plausibly allege that S & P’s

misrepresentation[s] or omission[s] [were] a substantial factor in inducing [them] to act the way

that [they] did.”) (citing Ge Dandong v. Pinnacle Performance Ltd., No. 10 Civ. 8086, 2013 WL

5658790, at *9 (S.D.N.Y. Oct. 17, 2013)).

       Here, PEI states that it relied on Travelex’s misrepresentations through, among other

actions, continuing its business relationship with Travelex, engaging in contract negotiations

with Travelex, and agreeing to act as the subcontractor in Travelex’s DFW proposal. Am.

Countercl. ¶ 223. Although PEI alleges it acted as a result of Travelex’s statements, it does not

plead any facts to demonstrate that the alleged misrepresentations were a substantial factor — or

a factor at all — in choosing to act in the way that it did. PEI further alleges that it relied on the

statements contained in Travelex’s proposal to DFW because failure to meet the ACDBE goals

“has serious ramiﬁcations not only for Travelex but for DFW.” Id. ¶ 227. However, DFW’s

reliance on Travelex’s alleged misrepresentations to DFW also cannot cure PEI’s pleading

because reliance on a misrepresentation to a third party cannot be the basis for the reliance

element of fraud under New York law. Pasternack v. Lab. Corp. of Am. Holdings, 59 N.E.3d



                                                  20
485, 493 (N.Y. 2016) (stating the court “decline[s] to extend the reliance element of fraud to

include a claim based on the reliance of a third party, rather than the plaintiﬀ”).

                                                 ***

          Because PEI has not suﬃciently pleaded material falsity of Travelex’s statements, that

Travelex intended to deceive PEI, or that it reasonably relied on Travelex’s alleged

misrepresentations, PEI’s motion to amend its fraud claim is futile.

IV.       FRAUDULENT INDUCEMENT

          PEI alleges that Travelex misrepresented its intent to provide a 35 percent concession fee

upon acceptance of the DFW agreement in order to induce PEI to join its DFW proposal. Am.

Countercl. ¶¶ 235, 245. Travelex argues that PEI’s fraudulent inducement claim “is duplicative

of, and fails for same the reasons that its fraud claim fails.” Travelex Opp’n at 15. me Court

agrees.

          Under New York law, fraudulent inducement requires: “(1) a material misrepresentation

of a presently existing or past fact; (2) an intent to deceive; (3) reasonable reliance on the

misrepresentation by appellants; and (4) resulting damages.” Ipcon Collections, LLC v. Costco

Wholesale Corp., 698 F.3d 58, 62 (2d Cir. 2012) (internal quotation marks omitted). For the

same reasons stated above, PEI’s claim fails to demonstrate a material misrepresentation, intent

to deceive, or reasonable reliance. Accordingly, PEI’s motion to amend to include a fraudulent

inducement claim is futile.

V.        TORTIOUS INTERFERENCE WITH BUSINESS RELATIONS

          “To prevail on a claim for tortious interference with business relations — also known as

tortious interference with prospective economic advantage — under New York law, a plaintiﬀ

must show that (1) the plaintiﬀ had business relations with a third party; (2) the defendant

interfered with those business relations; (3) the defendant acted for a wrongful purpose or used

                                                  21
dishonest, unfair, or improper means; and (4) the defendant’s acts injured the relationship.”

16 Casa Duse, LLC v. Merkin, 791 F.3d 247, 261 (2d Cir. 2015) (citations and internal quotation

marks omitted). me third element — that is, the “wrongful purpose” element — sets a “high

bar”: “[A] claim for tortious interference with business relations requires a plaintiﬀ to show, as a

general rule, that the defendant’s conduct amounted to a crime or an independent tort.” Id.

(internal quotation marks and alterations omitted) (quoting Carvel Corp. v. Noonan, 818 N.E.2d

1100, 1103 (N.Y. 2004)). me only exception recognized by New York courts to this general rule

is “where a defendant engages in conduct for the sole purpose of inﬂicting intentional harm on

plaintiﬀs” — in other words, where a defendant acts with malice. Id. (internal quotation marks

omitted); accord Amaranth, LLC v. J.P. Morgan Chase & Co., 888 N.Y.S.2d 489, 494 (App. Div.

1st Dep’t 2009) (explaining same).

       Here, PEI argues Travelex “represent[ed] to PEI that it would enter into an agreement in

accordance with the RFP” and that its failure to “propose an agreement on those terms” resulted

in damage to its relationship with DFW. Am. Countercl. ¶ 248. Additionally, PEI argues that it

had an existing relationship with its employees who worked at its currency exchange locations at

DFW and that Travelex interfered with its business relationship by “encouraging those twenty-

five employees to end their relationship with PEI.” Id. ¶¶ 250–51. Both theories fail.

       A. PEI’s Relationship with DFW

       PEI alleges that it maintained a relationship with DFW arising from its agreement with

Travelex, as well as a separate relationship based on “multiple other concession operations at

DFW,” independent of Travelex. Id. ¶¶ 152, 154.

       First, PEI’s now-terminated operations at DFW with Travelex cannot be the basis for its

claims, as these operations arose from an agreement between PEI and Travelex, not PEI and

DFW. Id. ¶ 200. Indeed, the DFW Agreement makes this point clear:
                                                22
               For the sake of clarity, all rights conferred upon Travelex by the Airport
               Authority, including, but not limited to, the right to operate concessions at
               the Airport as set forth in the . . . Agreement, and any permits associated
               with such rights, remain and belong solely to Travelex. mis Agreement in
               no way purports to extend[], share[], assign[], or in any way transfer[] any
               such rights to [PEI].

2009 DFW Agreement at 17. merefore, Travelex’s termination of its contract with PEI could

not, in itself, directly interfere with any business relationship PEI had with DFW or any other

third party.

        Second, while PEI’s agreements independent of Travelex would adequately comprise a

relationship with DFW, PEI has not suﬃciently alleged that Travelex interfered with those

business relations. 16 Casa Duse, LLC, 791 F.3d at 261. In order to meet this factor, “the

defendant must interfere with the business relationship directly,” through “direct[ing] some

activities towards the third party” for the purpose of damaging the relationship. Grgurev v. Licul,

229 F. Supp. 3d 267, 294 (S.D.N.Y. 2017) (internal quotation marks omitted). me conduct must

be “directed not at the plaintiﬀ itself, but at the party with which the plaintiﬀ has or seeks to have

a relationship.” Carvel Corp., 818 N.E.2d at 1105. Yet here, PEI rests its claim of interference

with its relationship with DFW by Travelex “repeatedly representing to PEI that it would enter

into an agreement in accordance with the RFP,” and through its failure to do so, PEI was

suspended “from participating in any solicitations issued by DFW,” including independent

contracts. Am. Countercl. ¶¶ 152, 248 (emphasis added).

        me only direct interference PEI provides in relation to its independent contracts are

Travelex and Hewitt’s alleged defamatory statements contained in a March 23, 2018 letter to

DFW. Id. ¶¶ 191, 200. Yet, the Court previously rejected PEI’s tortious interference claim

“predicated on Hewitt’s alleged defamatory statements” as “duplicative of its defamation claim.”




                                                    23
Mot. to Dismiss Order at 14. Accordingly, PEI’s tortious interference with business relations

with DFW fails.

       B. PEI’s Relationship with its Former Employees

       PEI also alleges that Travelex interfered with its relationship to its former employees who

worked at DFW. Id. ¶ 250. mis relationship is also insuﬃcient to state a claim for tortious

interference.

       PEI maintained a direct relationship with its former employees, as outlined in the original

draft operating agreement. 2009 DFW Agreement at 8 (“Facilities employees will be the

employees . . . of Puente or a Puente aﬃliate . . . all such staﬀ shall be under [PEI’s] sole

control). However, tortious interference with business relations must be premised on “relations

existing between the claimant and a third party.” RFP LLC v. SCVNGR, Inc., 788 F. Supp. 2d

191, 196 (S.D.N.Y. 2011) (emphasis added). Although PEI concludes that its relationship was

“existing” at the time of Travelex’s alleged interference, DFW had terminated PEI’s operations in

the location where the PEI employees had previously been contracted to work.

       Yet, even assuming that its relationship with its employees was not contingent upon

ongoing operations at DFW, PEI still has not suﬃciently alleged that the other elements of

tortious interference have been met, speciﬁcally that Travelex interfered with those business

relationships. PEI claims that Travelex “intentionally and unjustiﬁably” interfered with its

business relationships by “encouraging those twenty-ﬁve employees to end their relationship

with PEI.” Am. Countercl. ¶ 251. Unlike a claim for tortious interference with contract,

however, which requires only that the respondent “intentionally and without justiﬁcation

procured a breach of a valid contract,” tortious interference with business relations requires that

the respondent’s “conduct . . . amount[ed] to a crime or an independent tort.” 16 Casa Duse,

LLC, 791 F.3d at 262 (quoting Carvel Corp., 818 N.E.2d at 1105). me only exception is when
                                                 24
the respondent “engages in conduct for the sole purpose of inﬂicting intentional harm on

plaintiﬀs.” Id. (internal quotation marks omitted). If a respondent has acted “with a permissible

purpose, such as normal economic self-interest, wrongful means have not been shown.” Id.

(internal quotation marks omitted).

         Here, PEI has not alleged that Travelex committed a crime or an independent tort, only

that it “intentionally and unjustiﬁably interfered” with its relationships with its former

employees. Am. Countercl. ¶ 251. PEI has not alleged that Travelex acted solely for inﬂicting

intentional harm; on the contrary, PEI alleged that Travelex hired trained employees that would

have otherwise cost “thousands of dollars and weeks of time to develop and train,” ostensibly in

its economic self-interest. Id. ¶ 177.

                                                ***

         Because PEI has not suﬃciently alleged tortious interference with its relationships with

DFW or its former employees, its motion to amend its claim of tortious interference with

business relations is futile.

VI.      CONCLUSION

         For the reasons explained above, PEI’s motion to amend its counterclaims is DENIED.

me parties are directed to appear by telephone for a case management conference on April 24,

2020 at 3:30pm. me Clerk of Court is respectfully directed to terminate the motion, Doc. 55.


It is SO ORDERED.


Dated:    March 27, 2020
          New York, New York
                                                                     Edgardo Ramos, U.S.D.J.




                                                 25
